DETAILED ACTION
This communication is in response to the amendment filed 8/1/22 in which claims 1-20 were amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/1/22 and 10/26/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the 101 rejection of claims 1, 8, and 15 have been considered but are unpersuasive. Without specifying the type of decryption or encryption key, the added limitation may be broadly interpreted to comprise a simple dictionary scheme for encoding private information. For instance, a statement describing a condition for offering a loan may be encoded by replacing each character of the statement according to a private encoding dictionary such that only someone who has access to the same dictionary can reverse the encoding to determine the original message. Thus, but for the “by a computing device” language, “decrypting” in the context of the claim encompasses the user looking up the dictionary to decode the characters of a message or statement. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, as explained more fully below, the decryption step may also be considered extra-solution activity because the decryption is incidental to the primary process of the claim.
Applicant’s arguments with respect to the art rejections of claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an idea of itself without significantly more. The claims recite reformatting a rule expressing various conditions (e.g., make, model, year, condition, mileage, etc.) concerning an automobile loan into a spreadsheet row and column structure. 
The limitation of identifying in the rule its test, variable, and outcome value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “decrypting” encrypted information using an encryption key may be performed using a secret dictionary mechanism instead of modern cryptography. “Identifying” in the context of this claim encompasses the user mentally (or with the aid of a pen or pencil) identifying the logical elements of a conditional rule. Similarly, but for the “by a processor” language, the limitation of “transforming” the rule into a “normalization grid” encompasses in the context of this claim the user mentally (or with the aid of a pen or pencil) performing the steps recited therein. For instance, the limitation of “splitting” the test into its variable, comparison operator, and comparison value elements encompasses mentally recognizing or distinguishing the elements. Further, the limitations of “generating” a column with a header row, “generating” a row in the column for specifying the operation specified in the condition (e.g., greater than, less than, equal to) in relation to a value, and “generating” a second column to hold the outcome of the conditional test, are all steps capable of being performed mentally. The additional limitation of “receiving” a request to apply the condition to an input data value and “generating” the output of applying the condition are capable of being performed mentally but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the independent claims recite an abstract idea. Dependent claims 2, 3, 6, and 7 also recite limitations that are similarly capable of being performed manually or mentally and also recite an abstract idea. Even though such limitations can be carried out in a computer system or by a processor, they are still an abstract idea because they could be performed by humans without a computer. Mortgage Grader Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1699. 
This judicial exception is not integrated into a practical application because claims 1-3, 6, and 7, only recite one additional element – a computing device that is recited at such a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even assuming the recited computing device is necessary to perform the decryption (e.g., using full-fledged AES encryption) such that the decryption is not capable of being performed in the mind, the decryption is incidental to the primary process of the claim because it merely selects a particular data source (i.e., encrypted information) to use as input to the process and its transformation to a decrypted form amounts to no more than insignificant pre-solution activity that does not impose meaningful limits on the claim. Claims 4 and 5 (and similarly, claims 11, 12, and 18) do not integrate the judicial exception into a practical application because they merely add further insignificant extra-solution activity to the judicial exception, i.e., claim 4 adds receiving the user data based on an interaction with a user interface and claim 5 adds that the received encrypted rule information includes certain additional information. Accordingly, the additional elements of claims 1-7 (and similarly, claims 8-20) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 1-20 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device to perform a private key decryption amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 6, 8, 9, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bluttman, Ken, Using the Excel IF Function: Testing on One Condition, published Mar, 22, 20191 in view of Kreuger (US 2002/0033838 A1; published Mar. 21, 2002).
Regarding claim 8, Bluttman discloses [a] system of transforming rules into a common format, the system comprising: 
a memory; a processor coupled to the memory, and the processor is configured to: (Official notice is taken of the fact that a computer executing the excel spreadsheet taught by Bluttman includes a processor and memory)
identifying, based on the decrypted rule information, a test for a rule, an outcome variable, and an outcome value for the rule, wherein the rule indicates that the outcome value is dependent on satisfaction of the test; (see page 2 (When a product’s inventory level is the same or less than the reorder level, it is time to order more of the product))
transforming the rule into a normalization grid by: 
splitting the test into a test variable, a comparison operator, and a comparison value; (see page 2 (the Excel formula in cell F8 is =IF(D8<=E8, “ORDER”, “”))
generating a column comprising the test variable and the comparison operator in a header row; (see page 2 (column for the Status is based on the outcome of the IF statement that includes a variable and comparison operator))
generating a row corresponding to the rule, the row comprising the comparison value in the column corresponding to the test variable and the comparison operator; and (see page 2 (the comparison value is in cell E8, the test variable is D8 and the comparison operator is less than or equal to) (Official notice is taken of the fact that the comparison value can be the value in any cell of the spreadsheet, including a cell in a second row))
generating a column comprising the outcome variable in the header row, wherein the row further comprising the outcome value in the column corresponding to the outcome variable; and (see page 2 (the output of the IF statement is in the cell F8))
generating, based on user data and a request for an output of the normalization grid, the output of the normalization grid comprising the outcome value in response to the user data satisfying the test based on the test variable, the comparison operator, and the comparison value in the normalization grid (see page 2 (the user entered value in D8 is the current inventory and the outcome of the test is generated in cell F8)).
Bluttman teaches an Excel worksheet containing a formula (“rule information”) that compares values in adjacent column cells according to which when a product’s inventory level is the same or less than the reorder level, it is time to order more of the product. Page 2. Yet, Bluttman does not disclose decrypting, by a computing device, based on an encryption key associated with an entity, encrypted rule information determined by the entity and identifying a test for the rule based on the decrypted rule information. However, Kreuger teaches decrypting an encrypted Excel file automatically using a private key mechanism as a pre-processing function when an encrypted file is opened. Paragraphs 11-15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to incorporate the teachings of Kreuger to automatically decrypt an encrypted version of the Excel worksheet containing the inventory checking formula using a private key mechanism upon opening the worksheet, at least because doing so would allow users to never have to remember to follow security procedures. Kreuger, paragraph 12.
Claims 1 and 15 are method and CRM claims corresponding to claim 8 and are similarly rejected.

Regarding claim 9, Bluttman, in view of Kreuger, discloses the invention of claim 8 as discussed above. Bluttman further discloses wherein the operations further comprising: 
adding another row to the normalization grid corresponding to another rule; (see page 2 (second row for Flying X guitars))
evaluating the data according to a defined sequence of the rule and the another rule; and (see page 2 (the STATUS of the Flying X product is output in the second row, in cell F9))
generating another output in response to the rule or the another rule being satisfied by the test value and the variable identifier (see page 2 (output is ORDER)).
Claims 2 and 16 are method and CRM claims corresponding to claim 9 and are similarly rejected.

Regarding claim 13, Bluttman, in view of Kreuger, discloses the invention of claim 8 as discussed above. Bluttman further discloses wherein the normalization grid comprises additional rules associated with additional entities and a respective test for each rule of the additional rules (see page 2 (each product has its own row with its own Status output formula)).
Claims 6 and 19 are method and CRM claims corresponding to claim 13 and are similarly rejected.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bluttman as applied to claims 1, 8, and 15 above, and further in view of Cheusheva, “Excel IF function: nested IF formulas with multiple conditions, IFERROR, IFNA and more,” Apr. 27, 2017.2
Regarding claim 10, Bluttman, in view of Kreuger, discloses the invention of claim 8 as discussed above. Bluttman teaches determining the output of an IF logical expression by applying a comparison operator to a value in a cell and comparing that value to comparison value in another cell. Yet, Bluttman does not expressly disclose wherein the rule further comprises another comparison operator and another comparison value, the normalization grid further comprises a column associated with the test variable and the another comparison operator, and the row further comprises the another comparison value in the column associated with the test variable and the another comparison operator. However, Cheusheva (“Excel IF function: nested IF formulas with multiple conditions, IFERROR, IFNA and more”) teaches multiple conditions applied to values in different columns. See pages 1-2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to have additional values used to determine the output of multiple conditions. Doing so would enable more complex condition expressions to be evaluated.
Claims 3 and 17 are method and CRM claims corresponding to claim 10 and are similarly rejected.

Regarding claim 14, Bluttman, in view of Kreuger, discloses the invention of claim 13 as discussed above. Bluttman does not expressly disclose wherein the output of the normalization grid further comprises additional outcome values based on the data satisfying one or more additional tests of the additional rules, the operations further comprising determining that the user data satisfies the test for the rule and the one or more additional tests of the additional rules in parallel. However, Cheusheva (“Excel IF function: nested IF formulas with multiple conditions, IFERROR, IFNA and more”) teaches applying Excel rules in nested fashion such that an output of a nested IF statement is used as input to another IF statement and applying multiple conditions, e.g., the value in two columns must simultaneously satisfy a condition. See pages 1-2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to include multiple conditions, at least because doing so would enable applying rules that are only satisfied when both of two or more conditions are met. 
Claims 7 and 20 are method and CRM claims corresponding to claim 14 and are similarly rejected.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bluttman and Kreuger as applied to claims 1, 8, and 15 above, and further in view of Spotanski (US 2014/0304170 A1; published Oct. 9, 2014).
Regarding claim 11, Bluttman, in view of Kreuger, discloses the invention of claim 8 as discussed above. Bluttman does not expressly disclose the operations further comprising receiving, based on an interaction with a user interface of an application for evaluating user-related data, the user data. However, Spotanski teaches receiving an encrypted payload comprising application data associated with a credit application. See Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to receive the conditional expression in an encrypted payload, at least because doing so would protect private information from inadvertent disclosure.
Claims 4 and 18 are method and CRM claims corresponding to claim 11 and are similarly rejected.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bluttman and Kreuger as applied to claims 4 and 11 above, and further in view of Cheusheva, Using IF function in Excel: formula examples for numbers, text, dates, blank cells, Apr. 27, 2017.3
Regarding claim 12, Bluttman, in view of Kreuger, discloses the invention of claim 11 as discussed above. Bluttman does not expressly disclose wherein the encrypted rule information indicates a date and time to start implementing the rule. However, Cheusheva (“Using IF function in Excel: formula examples for numbers, text, dates, blank cells”) further teaches applying Excel formulas based on dates. See pages 6-7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bluttman to apply the rules based on a date comparison, at least because doing so would enable time-limited implementation of rules. 
Claim 5 is a method claim corresponding to claim 12 and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at https://www.dummies.com/article/technology/software/microsoft-products/excel/using-the-excel-if-function-testing-on-one-condition-259894/
        2 Available at https://web.archive.org/web/20170420035147/https://www.ablebits.com/office-addins-blog/2014/12/03/excel-if-function-iferrror-ifna/
        3 Available at https://web.archive.org/web/20170420035257/https://www.ablebits.com/office-addins-blog/2014/11/26/if-function-excel/